                  IN THE UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION

 IN RE:                                          )
                                                 )
 JAMES DEWAYNE MANNING,                          ) CASE NO. 16-81059-CRJ11
 SSN: XXX-XX-9474                                ) CHAPTER 11
                                                 )
 KELLY A. MANNING,                               )
 SSN: XXX-XX-1222                                )
                                                 )
      Debtors.                                   )

                 EMERGENCY MOTION TO SUSPEND PLAN PAYMENTS

       COME NOW the debtors James Dewayne Manning and Kelly A. Manning ("Debtors"), by

and through their undersigned counsel of record and file this Emergency Motion to Suspend their

Chapter 11 Plan payments, pursuant to the Order Granting Amended Motion to Modify Plan

Payments (Doc 240), and in support thereof would show unto the Court as follows:

       1.      Debtor, James Dewyane Manning (“Mr. Manning”), is employed by Stryker, a

company that offers products and services in Orthopaedics, Medical and Surgical, and

Neurotechnology and Spine that help improve patient and hospital outcomes.

       2.      As the Coronavirus (COVID-19) outbreak continues to dominate headlines most

medical facilities are postponing all non-urgent/elective surgeries which constitutes the majority

of Mr. Mannings income.

       3.      The Debtors seek to suspend their Chapter 11 Plan payment for the months of April,

May and June; and resume their Chapter 11 Plan payments in July 2020.

       WHEREFORE, the Debtors respectfully request this Court to grant a ninety (90) day

moratorium on Plan payments, and to grant such other and further relief as this Court deems just

and proper.




Case 16-81059-CRJ11         Doc 281 Filed 03/25/20 Entered 03/25/20 13:03:42                Desc
                              Main Document    Page 1 of 2
       Respectfully submitted this the 25th day of March, 2020.

                                                           /s/ Stuart M. Maples
                                                           STUART M. MAPLES
                                                           (ABS-1974-S69S)

MAPLES LAW FIRM, PC
200 Clinton Avenue West, Suite 1000
Huntsville, Alabama 35801
Tel: (256) 489-9779
Fax: (256) 489-9720
smaples@mapleslawfirmpc.com


                                  CERTIFICATE OF SERVICE

        I do hereby certify that on March 25, 2020, a copy of the foregoing document was served
on the following by Electronic Case Filing a copy of the same.

Richard Blythe
Bankruptcy Administrator
richard_blythe@alnba.uscourts.gov

Kevin Heard
Examiner
kheard@heardlaw.com

All parties requesting notice

                                                           /s/ Stuart M. Maples
                                                           STUART M. MAPLES




                                               2

Case 16-81059-CRJ11             Doc 281 Filed 03/25/20 Entered 03/25/20 13:03:42         Desc
                                  Main Document    Page 2 of 2
